  4:19-cr-03017-JMG-CRZ Doc # 50 Filed: 03/04/21 Page 1 of 7 - Page ID # 249




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:19-CR-3017

vs.
                                              MEMORANDUM AND ORDER
MICHAEL DEAN MCCULLAR,

                   Defendant.

      This matter is before the Court upon initial review of the pro se motion
to vacate under 28 U.S.C. § 2255 (filing 48) filed by the defendant, Michael
Dean McCullar. The motion was timely filed less than 1 year after the
defendant's conviction became final. See § 2255(f). The Court's initial review is
governed by Rule 4(b) of the Rules Governing Section 2255 Proceedings for the
United States District Courts, which provides:


      The judge who receives the motion must promptly examine it. If it
      plainly appears from the motion, any attached exhibits, and the
      record of prior proceedings that the moving party is not entitled to
      relief, the judge must dismiss the motion and direct the clerk to
      notify the moving party. If the motion is not dismissed, the judge
      must order the United States attorney to file an answer, motion,
      or other response within a fixed time, or to take other action the
      judge may order.


      A § 2255 movant is entitled to an evidentiary hearing unless the motion
and the files and records of the case conclusively show the movant is entitled
to no relief. § 2255(b); Sinisterra v. United States, 600 F.3d 900, 906 (8th Cir.
     4:19-cr-03017-JMG-CRZ Doc # 50 Filed: 03/04/21 Page 2 of 7 - Page ID # 250




2010). Accordingly, a motion to vacate under § 2255 may be summarily
dismissed without a hearing if (1) the movant's allegations, accepted as true,
would not entitle the movant to relief, or (2) the allegations cannot be accepted
as true because they are contradicted by the record, inherently incredible, or
conclusions rather than statements of fact. Engelen v. United States, 68 F.3d
238, 240 (8th Cir. 1995); see also Sinisterra, 600 F.3d at 906.


                                     BACKGROUND
         The defendant was charged in 2019 with, among other things, producing
and possessing child pornography. Filing 1. He pleaded guilty to those charges
pursuant to a binding Fed. R. Crim. P. 11(c)(1)(C) plea agreement, and was
sentenced to a term of 360 months' imprisonment for production of child
pornography, and a consecutive term of 140 months' imprisonment for
possession of child pornography. Filing 43.


                                       DISCUSSION
         The defendant claims that his sentence exceeded the agreed-upon
sentence from his Rule 11(c)(1)(C) plea agreement, that the prosecutor violated
the plea agreement by introducing new allegations at sentencing, that his base
offense level was miscalculated, and that his counsel was ineffective in failing
to object to those errors.1 See filing 48. To establish a claim of ineffective
assistance of counsel, the defendant must show that his attorney's performance




1   The defendant also contends that the Court erred in attributing an "implied condition of
Dissociative Identity" to him by referring to him as "Dr. Jeckle [sic] and Mr. Hyde" at
sentencing. Filing 48 at 7. The defendant's attempt to make a due process violation out of a
metaphor requires no discussion.


                                             -2-
  4:19-cr-03017-JMG-CRZ Doc # 50 Filed: 03/04/21 Page 3 of 7 - Page ID # 251




was deficient and that this prejudiced his defense. Strickland v. Washington,
466 U.S. 668, 687 (1984).
      Deficient performance can be shown by demonstrating that counsel's
performance fell below an objective standard of reasonableness. Id. at 688.
However, the Court's scrutiny of counsel's performance is highly deferential,
because the Court must indulge a strong presumption that counsel’s conduct
falls within the wide range of reasonable professional assistance. Id. at 689.
And to satisfy the prejudice prong of Strickland, the defendant must show that
counsel's error actually had an adverse effect on the defense. Gregg v. United
States, 683 F.3d 941, 944 (8th Cir. 2012).
      The defendant's claims in this case fail because they're contradicted by
the record. To begin with, the defendant claims that he "agreed to and signed
an [11(c)(1)(C)] plea agreement with the Federal Government for a fixed
sentence length of 360 months." Filing 48 at 4. But the plea agreement quite
clearly stipulated that "the defendant shall receive a term of imprisonment of
a minimum sentence of 360 months." Filing 23 at 6. And that was made even
more plain at the change of plea hearing, during the following colloquy:


            THE COURT: All right. You have what is called an
      11(c)(1)(C) plea agreement. Under that 11(c)(1)(C) plea agreement,
      you are agreeing that you should be sentenced to a term of
      imprisonment of 360 months. Is that correct?
            [ASSISTANT U.S. ATTORNEY]: No, that’s not correct, Your
      Honor. He’s agreeing to a term of a minimum of 360 months.
            THE COURT: Minimum of 360 months. Okay. Do you
      understand that you will be sentenced to a term of imprisonment
      of at least 360 months?
            THE DEFENDANT: Yes, Your Honor.


                                      -3-
  4:19-cr-03017-JMG-CRZ Doc # 50 Filed: 03/04/21 Page 4 of 7 - Page ID # 252




Filing 27 at 10. The defendant was also advised and acknowledged, more than
once, that he faced 30 years' imprisonment for producing child pornography
and another 20 years' imprisonment for possessing child pornography. Filing
27 at 3-4, 9-10. Simply put, the sentence imposed was entirely consistent with
the Rule 11(c)(1)(C) plea agreement and the advisements the defendant
received and recognized. The Court didn't err, the government didn't breach
the plea agreement, and the defendant's counsel didn't perform deficiently or
prejudice the defendant by failing to object to a nonexistent error.
      The defendant also contends that "[a]t sentencing the Federal
prosecution introduced new and unsupported allegations not contained in the
[11(c)(1)(C) agreement or the PSI report, effectively arguing for a longer
sentence, thereby breaching the [11(c)(1)(C)] contract." Filing 48 at 5. That,
again, is a misrepresentation of the plea agreement: the plea agreement
contained a stipulated factual basis for the plea, but nothing in the plea
agreement constrained the government's right to adduce additional evidence
or advocate for a sentencing in excess of the minimum 360 months'
imprisonment to which the parties agreed. See filing 23.
      Finally, the defendant claims his base offense level was miscalculated
because it "includes a +2 increase for the use of a computer" and "also includes
a +5 for possession of more than 600 images." Filing 48 at 8. The defendant
doesn't explain why that would be a miscalculation, and the Court notes that
even if those figures had been included in the Guidelines calculation, the plea
agreement contains his stipulation that "over 30,000 images and 1500 videos
of child pornography were recovered from Defendant's laptop computer." Filing
23 at 5.
      But more importantly, the Guidelines calculation contained in the
presentence report contains no such enhancements to the base offense level.



                                      -4-
  4:19-cr-03017-JMG-CRZ Doc # 50 Filed: 03/04/21 Page 5 of 7 - Page ID # 253




See filing 41 at 19-20. Rather, pursuant to U.S.S.G. § 2G2.1, the presentence
report began with a base offense level 32, which was enhanced because the
offense involved: a minor under age 12 (+4), sexual contact (+2), knowing
distribution (+2), an infant/toddler (+4), and a relative of the defendant who
was under his supervision (+2). Filing 41 at 19. The resulting adjusted offense
level was reduced by 3 levels for acceptance of responsibility, producing a total
offense level of 43. Filing 43 at 20. And that's the calculation that the Court
adopted at sentencing. Filing 44 at 1.
      In sum, the defendant's claims of error are simply contradicted by the
record, and his counsel didn't perform deficiently or prejudice him by failing to
object to things that didn't actually happen.


                                 CONCLUSION
      The defendant's allegations either entitle him to no relief, or are
contradicted by the record. Accordingly, his § 2255 motion will be summarily
dismissed. A movant cannot appeal an adverse ruling on his § 2255 motion
unless he is granted a certificate of appealability. 28 U.S.C. § 2253(c)(1); Fed.
R. App. P. 22(b)(1). A certificate of appealability cannot be granted unless the
movant "has made a substantial showing of the denial of a constitutional
right." § 2253(c)(2). To make such a showing, the movant must demonstrate
that reasonable jurists would find the Court's assessment of the constitutional
claims debatable or wrong. Tennard v. Dretke, 542 U.S. 274, 282 (2004); see
also Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012).
      In this case, the defendant has failed to make a substantial showing of
the denial of a constitutional right. The Court is not persuaded that the issues
raised are debatable among reasonable jurists, that a Court could resolve the
issues differently, or that the issues deserve further proceedings. Accordingly,
the Court will not issue a certificate of appealability.


                                       -5-
  4:19-cr-03017-JMG-CRZ Doc # 50 Filed: 03/04/21 Page 6 of 7 - Page ID # 254




      The defendant has also filed a "motion to append the 2255 filing," asking
for "the ability to amend the submitted 28 U.S.C. § 2255 motion" because
COVID-19 has interfered with his ability to develop a more comprehensive
motion. Filing 49. But he doesn't tell the Court what amendments he wants to
make, when he expects to make them, or what diligence he is exercising in
pursuing the matter. See United States v. Martin, 408 F.3d 1089, 1093 (8th
Cir. 2005). The Court cannot write the defendant a "blank check" to exceed the
statute of limitations or file a successive § 2255 motion: rather, any request to
excuse a belated filing can only be made when it's submitted. Accordingly, the
Court will deny the defendant's motion to append.


      IT IS ORDERED:


      1.    The defendant's pro se motion to vacate under 28 U.S.C. §
            2255 (filing 48) is denied.


      2.    The defendant's "motion to append" (filing 49) is denied.


      3.    The Court will not issue a certificate of appealability in this
            matter.


      4.    A separate judgment will be entered.


      5.    The Clerk is directed to mail a copy of this Memorandum and
            Order to the defendant at his last known address.




                                      -6-
4:19-cr-03017-JMG-CRZ Doc # 50 Filed: 03/04/21 Page 7 of 7 - Page ID # 255




   Dated this 4th day of March, 2021.


                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -7-
